Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 21 of October 2022.
Claims 1, 3-4, 7-10, 13, 17-22 have been amended.
Claims 1-4, 7-14, and 17-24 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.  

Response to Amendment/Argument
35 USC § 101
Applicant asserts that none of the limitations fall within the enumerated groupings of abstract ideas. Examiner respectfully disagrees.   The amendments do not substantially change the inventive concept or how the invention is performed in relation to the claims affirmed by PTAB on 11/23/2020.  As seen throughout the specification, and highlighted below, estimating/ determining/processing site demand for service by a processor is rooted in math.  Moreover, the claims are aimed at economic costs which recites certain methods of organizing human activity, including fundamental economic principles, or practices such as commercial interactions and business relations. See MPEP §2106. 04( a )(2), subsection II.  Lastly, these mathematical concepts could be performed alternatively as a mental process. See MPEP § 2106.04(a)(2),subsection III.

    PNG
    media_image1.png
    1171
    682
    media_image1.png
    Greyscale

Applicant in Page 14 of his arguments asserts that "i) that each claimed algorithm is integrated into a practical application; ii) that the claimed processing functions are not generic computer functions; and iii) that the claimed 'processor' that performs these functions is not a generic computer component." Examiner respectfully disagrees.  The alleged improvement is made to the facility planning which is the abstract idea, where the improvement is achieved by merely applying it with conventional computer components. Moreover, "[u] sing a computer to accelerate an ineligible mental process does not make that process patent-eligible." Bancorp Servs., L.L. C. v. Sun Life Assurance Co. o f Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012);see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) ("[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.").  Merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 322, 1327 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract."); see also FairWarningIP, LLCv. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) ( determining the pending claims were directed to a combination of abstract ideas).  Examiner further notes the supporting exemplary, non-limiting descriptions of generic computer components found in the Specification, for example, at paragraph 172: "It will be appreciated that variants of the above-disclosed and other features and functions, or alternatives thereof, may be combined into many other different computer platforms, computer applications, or combinations thereof." Examiner emphasizes that McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016), guides: "The abstract idea exception prevents patenting a result where ‘it matters not by what process or machinery the result is accomplished." 837 F.3d at 1312 ( quoting O'Reilly v. Morse, 56U.S. 62,113 (1854 ))(emphasis added). See supra Table One. Thus, examiner concludes Appellant's claimed invention merely implements the abstract idea using instructions executed on generic computer components. Therefore, we conclude Appellant's claims merely use a generic programmed computer as a tool to perform an abstract idea. See MPEP §2106.05.
	Applicant asserts that the claims recite a meaningful limitation that amounts to significantly more than the modified alleged abstract idea. Examiner respectfully disagrees.  "Receiving a set of estimated site demands for service from a demand prediction subsystem" recites an insignificant extra-solution activity (data gathering) - not an inventive concept.  Moreover, because applicant does not advance substantive, persuasive arguments regarding any claimed non-conventional and non-generic arrangement of known computer components, the examiner finds no inventive concept in any purported ordered combination of these limitations.  Each of the recited estimating/determining/processing for service sites and cost for deploying a candidate site  recite a mathematical concept that could be performed alternatively as a mental process. See MPEP § 2106.04(a)(2)(III).  The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. In summary, a human can observe the higher presence of electric vehicles on a particular region and also observe the lack of transportation infrastructure such as charging station and evaluate the need for additional stations in the particular region without an algorithm, much like Benson.  Moreover, because applicant does not advance substantive, persuasive arguments regarding any claimed non-conventional and non-generic arrangement of known computer components, examiner finds no inventive concept in any purported ordered combination of these limitations.  Thus, examiner finds that the claims are unlike the claims considered by the court in BASCOM Glob. InternetServs., Inc. v. AT&TMobilityLLC, 827 F.3d 1341 (Fed. Cir. 2016)), in which the court found "an inventive concept ... in the non-conventional and non-generic arrangement of known, conventional pieces." 827 F.3d at 1350 (emphases added).
	In light of the foregoing, examiner concludes that each of applicant's claims considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 10 recites “…at least one processor and associated memory; and a non-transitory storage device configured to store program instructions that, when executed by the at least one processor, cause the apparatus to perform a method of planning for deployment of facilities; wherein the at least one processor is configured to process a set of candidate sites and a set of locations of interest to determine a set of reachability radiuses, an inner reachability radius, and an outer reachability radius, wherein each candidate site is a member of the set of candidate sites, wherein each location of interest is a member of the set of locations of interest, wherein each reachability radius is a member of the set of reachability radiuses, wherein the inner reachability radius and the outer reachability radius form a reachability radius range; …wherein the at least one processor is configured to process the set of candidate sites, the set of estimated site demands for service, and a service requirement constraint to determine service units required to satisfy the service requirement constraint at each candidate site, wherein the determined service units for each candidate site at each reachability radius form a set of service unit quantities; wherein the at least one processor is configured to process the set of candidate sites, the set of service unit quantities, and per unit cost data for deployment of service units to the set of candidate sites to estimate a set of site deployment costs including a site deployment cost for each candidate site, wherein each site deployment cost represents costs to obtain the corresponding candidate site and to set up the service units at the corresponding candidate site; wherein the at least one processor is configured to process the set of candidate sites, the reachability radius range, the set of estimated site demands for service, the set of site deployment costs, a packing constraint, and the set of locations of interest to i) identify a select subset of candidate sites and a residual subset of candidate sites from the set of candidate sites, ii) identify a residual subset of locations of interest from the set of locations of interest, iii) determine a demand deployment cost based on the corresponding site deployment costs for the select subset of candidate sites at a select reachability radius within the reachability radius range, and iv) determine a remainder budget based on a difference between the packing constraint and the demand deployment cost;  in conjunction with execution of the program instructions, processing by the at least one processor improves facility planning by improving selection of sites for deployment of facilities based at least in part on satisfaction of the service requirement and the packing constraint”.  Accordingly, the claim recites an abstract idea. Claims 1 and 20 recites similar limitations as Claim 10 and as disclosed, they recite an abstract idea.
	More specifically, claims 1, 10, and 20 are directed to “Mathematical Concepts”, specifically “mathematical calculations”, “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, and “Certain Methods Of Organizing Human Activity”, specifically “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”  as discussed in MPEP §2106.04(a)(2)(IV), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-5, 7-9, 11-15, 17-19, and 21-24 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 10, and 20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1, 10, and 20 recite additional elements which are emboldened and underlined above.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  The claims are directed to an abstract idea.  Further, the remaining additional element directed to receiving a set of estimated site demands for service from a demand prediction subsystem do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) that are well-understood or conventional data retrieval and transmission functions in view of MPEP 2106.05(g). 
With respect to step 2B, the claims 1, 10, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claims 1, 10, and 20 recite the additional elements which are emboldened and underlined above  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶147 “With reference to FIG. 14, an exemplary embodiment of a facility deployment planning system 1400 includes at least one processor 1402, associated memory 1404, and a non-transitory storage device 1406. The non-transitory storage device 1406 configured to store program instructions that, when executed by the at least one processor 1402, cause the facility deployment planning system 1400 to perform a method of planning for deployment of facilities”.  Further, additional elements for receiving a set of estimated site demands for service from a demand prediction subsystem do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 10, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-5, 7-9, 11-15, 17-19, and 21-24 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        11/22/2022